Opinion by
Johnson, J.
It was stipulated that duty was assessed on a landed quantity of 104,649 gallons, which included 6.8 percent bottom sediment and water; that the amount of moisture and impurities usually found in and upon such or similar merchandise does not exceed 1 percent; that the importer filed an application for an allowance of 5.8 percent for excessive moisture and other impurities; and that the collector’s memorandum accompanying the protest be received in evidence. The collector’s memorandum' states that the application for an allowance was timely filed and that an allowance should be made for bottom sediment and water to the extent of 5.8 percent. In view of the stipulation and the collector’s memorandum, it was held that an allowance should be made in the quantity of merchandise upon which internal revenue tax was assessed to the extent of 5.8 percent, for excessive moisture and impurities, in accordance with section 507, Tariff Act of 1930, and the regulations issued thereunder.